Citation Nr: 9920261	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  91-35 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
as secondary to residuals of shell fragment wounds of Muscle 
Group XIX.

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds of Muscle Group XIX, including 
abdominal scars, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
shell fragment wound of the upper back, Muscle Group XX, with 
retained foreign bodies, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1951 to March 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1990 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for diabetes mellitus, continued the 
30 percent evaluation for residuals of shell fragment wounds 
of Muscle Group XIX, including abdominal scars, and continued 
the 20 percent evaluation for residuals of shell fragment 
wound of the upper back, Muscle Group XX, with retained 
foreign bodies.  The Board remanded these claims in September 
1992, October 1994, and May 1995.  The requested development 
has been accomplished, to the extent possible, and the case 
has been returned to the Board for further appellate review. 

The Board notes that while the issues have been in appellate 
status, the RO has granted service connection for additional 
disabilities that are proximately due to or the result of the 
service-connected residuals of shell fragment wounds of 
Muscle Group XIX, including abdominal scars, and residuals of 
shell fragment wounds of Muscle Group XIX, including 
abdominal scars.  The appellant has not filed a notice of 
disagreement as to the assigned evaluations of the additional 
disabilities that have been granted in various rating 
decisions.  Thus, such issues have not been the subject of a 
notice of disagreement, a statement of the case, or a 
substantive appeal and absent such, the Board does not have 
jurisdiction over these issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Additionally, this Board Member cannot have jurisdiction of 
these issues.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over these claims have not been 
satisfied. 

Additionally, the Board notes that when the appellant's 
issues were first before the Board in September 1992, issues 
of service connection for a disability of the right lower 
extremity, an increased evaluation for post-traumatic stress 
disorder, and a total rating for compensation based upon 
individual unemployability were before the Board.  In July 
1993, the RO granted a 100 percent disability evaluation for 
post-traumatic stress disorder.  Thus, such issue is no 
longer on appeal.  In August 1993, the RO granted service 
connection for a disability of the right lower extremity and 
assigned a 10 percent disability evaluation.  The appellant 
did not express disagreement as to the assignment of the 
10 percent evaluation and thus the issue is no longer on 
appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed.Cir. 1997)  Additionally, the issue of entitlement to a 
total rating for compensation based upon individual 
unemployability is no longer on appeal, as a 100 percent 
schedular evaluation has been assigned to post-traumatic 
stress disorder.  See Green v. West, 11 Vet. App. 472, 476 
(1998). 

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  Competent evidence attributing diabetes mellitus to a 
service-connected disability is not of record.

2.  Residuals of shell fragment wounds of Muscle Group XIX, 
including abdominal scars, is currently manifested by no more 
than a moderately severe muscle injury.

3.  Residuals of shell fragment wound of the upper back, 
Muscle Group XX, with retained foreign bodies, is currently 
manifested by no more than a moderately severe muscle injury.


CONCLUSIONS OF LAW

1.  The claim for service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991)

2.  Residuals of shell fragment wounds of Muscle Group XIX, 
including abdominal scars, is no more than 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.56; Part 4, Diagnostic Code 5319 (1998).

3.  Residuals of shell fragment wound of the upper back, 
Muscle Group XX, with retained foreign bodies, is no more 
than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.56; Part 4, Diagnostic Code 5320 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant honorably served his nation during a time of 
war.  He was wounded in action in August 1952.  He was 
awarded the Purple Heart, Combat Infantry Badge, and other 
decorations.

I.  Service connection

The appellant claims that he developed diabetes as a result 
of his residuals of shell fragment wounds of Muscle Group 
XIX.  He states that when he was wounded, that doctors had 
told him that he would have many complications in life such 
as diabetes mellitus, which would be caused by the hot lead.  
At an April 1990 hearing, the appellant stated that the 
diagnosis of diabetes mellitus was confirmed two years prior.  
The appellant's spouse stated that she read that muscle 
damage had a direct effect on the pancreas and that there was 
some kind of muscle in there that resisted sugar and would 
overcome the insulin.

Under 38 C.F.R. § 3.310(a), service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ."  A 
claim for secondary service connection, like all claims, must 
be well grounded.  38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995). A  well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim for secondary service 
connection requires evidence of a current disability as 
provided by a medical diagnosis, a service-connected disease 
or injury, and competent evidence providing a nexus between 
the two.

The appellant has a current diagnosis of diabetes mellitus.  
The first diagnosis shown was in January 1989.  

The appellant's claim for entitlement to service connection 
for diabetes mellitus claimed as secondary to the service-
connected residuals of shell fragment wounds of Muscle Group 
XIX, including abdominal scars, is not well grounded.  See 
Caluza, supra.  Although the appellant has established that 
he had diabetes mellitus, he has not brought forth medical 
evidence which provides a relationship between the diabetes 
mellitus and the appellant's service-connected residuals of 
shell fragment wounds of Muscle Group XIX, including 
abdominal scars.  The medical evidence of record is silent as 
to any competent medical opinion that the current diabetes 
mellitus is proximately due to or the result of residuals of 
shell fragment wounds of Muscle Group XIX, including 
abdominal scars, and thus the nexus element required by 
Reiber to well ground the claim fails.  See Reiber, supra. 

The Board must note that the appellant is a combat veteran 
and is entitled to the application of section 1154(b).  That 
section lightens the veteran's evidentiary burden as to what 
happened in service, as the veteran, as a lay person, may 
provide lay evidence to establish incurrence of a disease or 
injury in service  See Collette v. Brown, 82 F.3d 389, 392 
(Fed.Cir. 1996).  However, in Libertine v. Brown, the Court 
stated that the "language of section 1154(b) does not seem 
reasonably susceptible to the view that it applies to claims 
where secondary service connection is sought."  Libertine, 9 
Vet. App. 521, 523 (1996) (citing 38 C.F.R. § 3.310(a)).  A 
relationship between one condition and another is not 
"susceptible to informed lay observation and thus, for there 
to be credible evidence of such a relationship, medical 
evidence is required."  Libertine, 9 Vet. App. at 524 
(citing Reiber, 7 Vet. App. at 516.)  Therefore, the 
appellant's own lay opinion is not competent and does not 
serve to establish a well-grounded claim.  Therefore, the 
testimony is not competent and does not give rise to a well-
grounded claim for service connection for diabetes mellitus.

The Board is aware of the appellant's representative's 
requested that the Board solicit a medical opinion as to the 
etiology of the diabetes mellitus.  However, the Board must 
point out that it is the veteran's duty to submit a medical 
opinion as to the etiology of the diabetes mellitus.  Here, 
the facts do not lend itself to a solicitation for a medical 
opinion.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, the RO fulfilled its 
obligation under section 5103(a) in the issuance of a 
statement of the case in August 1990 and numerous 
supplemental statements of the case thereafter.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained).  See also 
Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).

Although the RO did not specifically state that it denied the 
appellant's service connection claim for diabetes mellitus on 
the basis that it was not well grounded, the Board concludes 
that this was harmless.  See Edenfield v. Brown, 8 Vet. App. 
384, 390 (1995) (en banc) (disallowance of a claim as not 
well grounded amounts to a disallowance of the claim on the 
merits based on insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board, in a decision, addresses a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by this decision.  It has considered the 
same law and regulations and merely concludes that the 
appellant did not meet the initial threshold evidentiary 
requirements of a well-grounded claim under the standards set 
forth in Caluza, supra.  The result is the same.

The Board notes that the appellant's representative has 
asserted that the case should be remanded on the ground that 
the RO failed to follow the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (M21-1), Part III, 1.03(a) (Feb. 3, 1996), Part VI, 
2.10(f).  Paragraph 1.03(a) provides, in part, that before a 
decision is made about whether a claim is well grounded, it 
will be fully developed.  Paragraph 2.10(f) provides, in 
part, that when a claim is potentially plausible on a factual 
basis, the RO must initiate development and that the duty to 
assist will prevail while development is undertaken.  The 
appellant's representative has stated that the M21-1 
provisions are "substantive" and are equivalent to VA 
regulations, which are binding on VA.

First, the Board notes that it is bound by the applicable 
statutes and regulations pertaining to VA and precedential 
opinions of the Office of the General Counsel of VA.  38 
C.F.R. § 19.5 (1998).  However, the Board is specifically not 
bound by VA manuals, circulars, or other administrative 
issues.  Id.  

Second, the cited provisions of M21-1 that require full 
development of a claim during the pendency of a determination 
on the threshold issue of well-groundedness do not stand for 
the proposition that the duty to assist extends to claims 
that are not well grounded.

Third, the appellant's representative's arguments are moot 
because VA has complied with any policy implicit or explicit 
in M21-1 regarding development of not well-grounded claims by 
providing an examination and attempting to obtain VA medical 
records that the appellant alleged existed.  In an August 
1993 supplemental statement of the case, the RO informed the 
appellant of the evidence needed to well ground his claim.  
The appellant has not put the Board on any notice of private 
medical records or other VA medical records that would be 
relevant to his claim.  The Board finds that the RO's 
development of the evidence in this case was as full and 
thorough as possible, under the circumstances, and that the 
RO has sought all available avenues of obtaining evidence on 
the appellant's behalf.

The appellant's representative has asserted that the Board 
may not rely on the decision in Meyer v. Brown, 9 Vet. 
App. 425, 433-34 (1996) as a basis for not remanding the 
appellant's claims, as that decision ignores certain language 
in 38 U.S.C.A. § 5107(a), which fails to give the full effect 
to all of the statutory language enacted by Congress.  The 
Board disagrees with such allegation, as it is not free to 
ignore a precedent decision by the United States Court of 
Appeals for Veterans Claims.  Regardless, the Board has 
already stated its reasons for not remanding the case for 
further development, as the RO has fully developed the 
appellant's claims: it sought to obtain VA medical records, 
it provided the appellant with a VA examination, and it 
issued a rating decision.


II.  Increased evaluations

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased evaluations for residuals of shell 
fragment wounds of Muscle Group XIX, including abdominal 
scars, and residuals of shell fragment wound of the upper 
back, Muscle Group XX, with retained foreign bodies, are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disabilities have 
worsened raises plausible claims.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

The appellant was struck by a shell blast in August 1952, in 
which he sustained multiple gouging lacerations of the back 
and shoulder.  One fragment entered the abdomen through an 
entrance in the left flank, which mutilated his ileum, 
perforated his rectum, and tore his sigmoid.  He had a 
resection of his ileum, a suprapubic cystostomy, a diverting 
sigmoid colostomy, and ligation of the left internal iliac 
artery.  It was noted that there was no major nerve involved 
and that convalescence had been relatively uneventful.  In 
September 1952, the appellant underwent a suture of the wound 
of the trunk and back and a suture of the wound of the 
extremities and right shoulder.  He underwent numerous 
procedures to repair the damage from the shell fragment 
wounds, which were noted to be well healed.

There was a large, penetrating wound of the right shoulder, a 
smaller, shallower wound of the right back, a deep gouging 
wound of the right flank, and a shallow, small wound over the 
sacrum.  A secondary closure was performed on September 12, 
1952.  On September 30, 1952, it was noted that the appellant 
was less ambulatory and was transferred for further treatment 
and disposition.  On January 13, 1953, the appellant 
underwent lyses of adhesions.  It was noted that there were 
many adhesions throughout the abdomen secondary to his 
previous surgery and wounds of the abdomen.

Service connection for residuals of gunshot wound to back 
with retained foreign bodies, damage to Muscle Group XX and 
residuals shell fragment wound and postoperative scars, 
abdomen, damage to Muscle Group XIX were granted by means of 
a November 1954 rating decision and each was assigned a 
20 percent evaluation.  The RO granted service connection for 
scars, superficial, right shoulder and right buttock and 
assigned a noncompensable evaluation.  In August 1961, a 
30 percent evaluation was granted for residuals, shell 
fragment wounds, and postoperative scars, abdomen, damage to 
Muscle Group XIX.  In that decision, the RO reclassified the 
scar disability as multiple scars and continued the 
noncompensable evaluation.

In August 1993, service connection was granted for nerve 
injury to right lower extremity as being secondary to 
service-connected residuals of shell fragment wounds of 
Muscle Group XIX, including abdominal scars, and residuals of 
shell fragment wound of the upper back, Muscle Group XX, with 
retained foreign bodies.  A 10 percent disability evaluation 
was assigned.  In May 1994, service connection for small 
intestine resection, urinary bladder laceration, and right 
shoulder and upper back injury was granted.  Each was 
assigned a noncompensable evaluation.  In a May 1998 rating 
decision, the RO reclassified the service-connected shell 
fragment wound disabilities as residuals of shell fragment 
wounds of Muscle Group XIX, including abdominal scars and 
residuals of shell fragment wound of the upper back, Muscle 
Group XX, with retained foreign bodies.  Additionally, the RO 
reclassified the service-connected right shoulder and upper 
back injury as two, separate disabilities-residuals of shell 
fragment wounds of the upper back, Muscle Group II and 
residuals of shell fragment wounds of the right shoulder, 
Muscle Group II.  Service connection was granted for 
residuals of shell fragment wound of the low back, Muscle 
Group XX.  The RO noted that the appellant had separate 
injuries to the upper and lower back as a result of the 
shrapnel wound.  Each of these three disabilities was 
assigned a noncompensable evaluation.

The appellant underwent a VA examination in December 1989.  
The VA examiner noted that the appellant had a history of 
shrapnel wound with damage to Muscle Group XIX and noted that 
it was the abdomen.  He stated that upon examination, the 
appellant had a surgical scar in the mid abdomen from 
exploratory surgery.  He noted that the appellant had a scar 
from the colostomy, which was well healed.  The VA examiner 
further noted that the appellant had a history of gunshot 
wound to the Muscle Group XX.  On examination, the appellant 
had a scar on the right side of his lower back and a scar on 
the upper part of the right side of his back.  The appellant 
reported that he was able to carry a 50-pound object and walk 
a quarter of a mile without any problem.  The appellant's 
abdomen was soft and nontender with bowel sounds present.  
The diagnoses were residual, shell fragment wound, damage to 
Muscle Group XIX and residual, gunshot wound, damage to 
Muscle Group XX.

The appellant had an RO hearing in April 1990.  The appellant 
stated that the shrapnel in his back hurt him and added that 
he had been told that if they operated on him that he could 
become paralyzed.  He testified that he had a gunshot wound 
in his bladder and that it hurt, and that he had been told 
that nothing could be done about it.  Specifically, the 
appellant stated that he was tender over his abdomen and that 
it hurt when he urinated.

The appellant was hospitalized at a VA facility in September 
1990 primarily for post-traumatic stress disorder.  Upon 
physical examination, the VA examiner noted that the 
appellant's abdomen had multiple surgical scars with diffuse 
tenderness, especially in the right and left lower quadrants.  
There was no hepatosplenomegaly, and bowel sounds were 
normal.  

In August 1992, the appellant complained of chronic low back 
pain since the 1970s.  Examination of the low back was not 
tender and without gross deformity.  The VA examiner noted 
that the appellant limped.  A CT taken of the lumbar spine 
was unremarkable.  The impression was chronic low back pain.  
In October 1992, the appellant complained of pain from the 
right groin area to the toes.  He also complained of left 
posterior chest pain and burning.  No medical findings or 
diagnoses were entered.  In an October 1992 VA outpatient 
treatment report, the appellant reported chronic low back 
pain.  The appellant stated that the pain radiated down to 
his right leg.  He reported no bowel or bladder dysfunction.  
Upon physical examination, the appellant's lumbar spine was 
very tender.  Straight leg raising was positive on the right.  
Motor strength was 5/5 on the left.  On the right, the 
quadriceps were 5/5, but the hamstrings were 2/5.  
Sensitivity was normal on the left and decreased on the 
right.  In November 1992, the appellant complained of pain in 
the lower abdomen, right leg, right bladder area, and under 
the left shoulder in the back.  The VA examiner noted that 
the appellant reported that the pain was constant but that it 
had gotten worse recently.  Examination of the abdomen was 
soft and nontender.  Bowel sounds were negative.  The VA 
examiner referred the appellant to the genitourinary 
department.

The appellant underwent a VA examination in April 1993.  The 
appellant complained of pain originating in his lower pelvis 
anteriorly and extending down the anteromedial aspect of the 
right lower extremity to the ankle.  He complained of 
cramping in his urinary bladder particularly after he voided.  
He also complained of his back feeling tight and sore.  He 
stated that it hurt his back and pelvis area to lift.  The VA 
examiner noted that the appellant walked with a limp.  
Examination of the appellant's back revealed a three-inch 
oblique, deep scar on the posterior aspect of his right 
shoulder.  The VA examiner noted that the appellant had full 
range of motion in the shoulder and had good muscle strength 
in the right upper extremity.  The VA examiner noted that 
there was a four-inch scar in the right upper back, a four-
inch scar in the right lower back, and a 12-inch right 
paramedian abdominal surgical scar.  The upper and lower 
extremities exhibited active and equal tendon reflexes 
bilaterally.  There was no demonstrable loss of sensation.

The musculature of the back was reported as adequate.  Range 
of motion of the back revealed 60 degrees flexion, 20 degrees 
extension, 20 degrees for right and left lateral flexion, and 
40 degrees for right and left rotation.  The VA examiner 
noted that there was dysrhythmia on motion of the back.  X-
rays revealed a bony defect in the left side of the iliac 
wing with small metallic density adjacent to it consistent 
with an old gunshot wound.  The hip joints exhibited no bone 
or joint abnormality.  The relevant diagnosis was evidence of 
old shell fragment injuries to the back and to the posterior 
right shoulder.  

In March 1996, the VA examiner noted that the appellant had 
injured his back, shoulder and sides in service from 
shrapnel.  The assessment was chronic pain secondary to 
shrapnel.  In May 1996, the VA examiner reported that the 
appellant's abdomen was soft with active bowel sounds.  It 
was tender in both lower quadrants.  The deep tendon reflexes 
were 2+/4.  The VA examiner noted that the appellant had 
weakness in the right upper extremity.

The appellant underwent a VA examination in February 1997.  
The VA examiner noted that the appellant had an 11-inch scar 
on the right flank and thigh following a gunshot wound, which 
the VA examiner noted was not related to the appellant's 
military service.  There was an eight-and-one-half-inch scar 
on the abdominal anterior on the right side and a six-and-
one-half-inch scar on the left inguinal area extending around 
the left flank.  There was a two-and-one-half-inch scar on 
the right buttock and a one-and-seven-eighths-inch scar from 
shrapnel on the posterior right shoulder.  Additionally, 
there was a two-and-one-half-inch scar below the right 
scapula.  The VA examiner stated that there was no keloid 
formation of any of the scars, and no adhesions or hernias.  
The VA examiner also noted that there was no inflammation or 
swelling.  There was no tenderness or pain, except some 
sensitivity on palpation over the right paramedian scar.  
Otherwise, there was no unusual sensitivity to any of the 
scars.  The cosmetic effects were minimal, and there was no 
limited motion to any of the parts related to the scars.

The appellant underwent a VA examination in November 1997.  
The VA examiner noted that the appellant came to the 
examination in a wheelchair.  The appellant reported that he 
was unable to walk for any significant distance because of 
the pain and weakness in his right lower extremity.  The VA 
examiner noted that the appellant did not apply significant 
counterforce on the table with his left leg when he attempted 
to perform the straight-leg raise on the right, which the VA 
examiner noted was indicative of less than maximal effort.  
The VA examiner stated that no x-rays were needed and noted 
that the appellant had numerous scars on his body.  He stated 
that it was impossible to determine whether these scars were 
related to the original injury or to excision of the 
shrapnel.  The VA examiner noted that the appellant had 
multiple other problems, which the appellant had claimed were 
related to the shrapnel entry from the mortar round, but that 
such should be evaluated by another service.  The VA examiner 
stated that he would request that the appellant be evaluated 
by Neurosurgery for his back problems.  

The appellant underwent a VA examination in November 1997.  
The VA examiner noted that the appellant complained of back 
pain.  Upon examination, sensation revealed patchy loss of 
sensation throughout.  Range of motion was fairly limited 
with 20 degrees of flexion, 0 degrees extension, and 
10 degrees of lateral bending.  The VA examiner stated that 
the appellant had significant disability from chronic back 
pain.

In March 1998, the appellant underwent a VA examination.  The 
appellant reported weakness in his lower extremity only.  The 
VA examiner noted that she had reviewed the appellant claims 
file.  The VA examiner stated that films of the appellant's 
lumbar spine revealed no shrapnel in the lumbar central 
canal.  She stated that he had normal alignment, and normal 
disc space height throughout all of the lumbar vertebral 
bodies.  He had normal neural foramina in all of the lumbar 
vertebral bodies.  There was no evidence of 
spondylolisthesis.  The VA examiner stated that the motor 
strength examination was limited by the appellant's poor 
effort.  The VA examiner noted that the appellant gave 
minimal effort in attempting to test the strength of his 
right lower extremity.  The appellant was able to stand on 
his own.  Flexion was 90 degrees, extension was 20 degrees, 
left lateral flexion was 15 degrees, right lateral flexion 
was 25 degrees, left rotation was 10 degrees, right rotation 
was 25 degrees.  There was negative straight leg raising and 
negative crossed straight leg raising bilaterally.

The VA examiner stated that the appellant had no symptoms of 
lumbar claudication, myelopathy, or a lumbar radiculopathy.  
She stated that the appellant's examination was inconsistent 
with the severity of his sensory examination.  She stated 
that the appellant's normal reflexes did not correlate with 
his poor motor and sensory examination.  The VA examiner 
further stated that the CT revealed no evidence of any 
compressive disease which would cause severity of weakness 
and complaints of his degree.  She stated that she felt that 
the appellant's symptoms were out of proportion with the 
radiographic findings, and that there was no known etiology 
for the severity of the appellant's right lower extremity 
symptoms, as well as his low back pain from a neurological 
standpoint.  She stated that no further study was indicated.

The appellant underwent a VA examination in March 1998.  The 
VA examiner noted that the appellant arrived in a motorized 
scooter and that the appellant was able to ambulate from the 
scooter to the examination stretcher, which was about 10 
feet.  Inspection of the back revealed a shrapnel wound to 
the posterior aspect removed after the injury.  The VA 
examiner noted that there was some slight defect in the 
muscles of the posterior shoulder related to the shrapnel 
injury.  The VA examiner noted that the appellant had a scar 
over the upper back on the right, which was also from the 
shrapnel injury, which was in the region of the latissimus 
muscle.  The VA examiner stated that the appellant had a 
third wound on the lower aspect of the right flank, and that 
he had a fourth shrapnel wound on the right buttock.  The VA 
examiner stated that all the scars were well healed and that 
there was no surrounding erythema or other evidence of 
infection.  Palpation of the scars revealed some scar tissue 
in the area and some slight defect in the muscles.

The VA examiner noted that the x-rays of the spine were 
obtained and that they demonstrated some small metallic 
fragments, which projected over the intercostal spaces 
between the 10th and 11th ribs.  The diagnosis was history of 
multiple shrapnel wounds sustained while in military service.  
The VA examiner stated that the scars mentioned were from 
shrapnel wounds.  The VA examiner noted that the appellant 
did not put forth maximal effort during testing.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity. Separate Diagnostic Codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

The Board must note that 38 C.F.R. § 4.56, which addresses 
evaluations of muscle disabilities, changed effective July 
1997.  At the time of the February 1990 rating decision, the 
RO considered the appellant's service-connected residuals of 
shell fragment wounds of Muscle Group XIX, including 
abdominal scars, and the residuals of shell fragment wound of 
the upper back, Muscle Group XX, with retained foreign 
bodies, under the previous regulation.  At the time of the 
May 1998 rating decision, the RO considered the post July 
1997 regulation.  When a regulation changes after a claim has 
been filed but before the appeal process has been completed 
(which would apply here), the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991); see 38 U.S.C.A. § 5110.  However, here, the 
changes made to 38 C.F.R. § 4.56 were not substantive and 
thus neither is more favorable to the appellant's claim.

Under the current regulation, a moderately severe muscle 
wound is a through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i) 
(1998).  Objective findings of a moderately severe muscle 
wound are manifested by entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Id. at (d)(3)(iii).  Indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i) (1998).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id. at (d)(4)(iii).  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Id.  Muscles swell and harden abnormally in 
contraction.  Id.  Tests of strength, endurance, or 
coordinated movements compared with corresponding muscles of 
the uninjured side indicate severe impairment of function.  
Id.  

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).

a.  Residuals of shell fragment wounds of Muscle Group XIX,
including abdominal scars

A noncompensable evaluation is warranted for a slight muscle 
injury involving Muscle Group XIX, which function is the 
support and compression of the abdominal wall and lower 
thorax, flexion and lateral motions of spine, and synergists 
in strong downward movements of arm.  38 C.F.R. Part 4, 
Diagnostic Code 5319 (1998).  A 10 percent evaluation is 
warranted for a moderate muscle injury; a 30 percent 
evaluation is warranted for a moderately severe muscle 
injury, and a 50 percent evaluation is warranted for a severe 
muscle injury.  Id.

After having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for residuals of shell fragment wounds 
of Muscle Group XIX, including abdominal scars.  The evidence 
substantiates no more than a moderately severe muscle injury.  
In December 1989, the appellant's abdomen was soft and 
nontender with bowel sounds present.  The appellant testified 
in April 1990 that his bladder hurt when he urinated.  In 
September 1990, a VA examiner noted that the appellant's 
abdomen had multiple surgical scars with diffuse tenderness 
in the right and left lower quadrants.  In November 1992, the 
appellant complained of lower abdomen pain.  In April 1993, 
the appellant reported cramping in his urinary bladder after 
he voided.  Flexion of the lumbar spine was 60 degrees and 
right and left lateral flexion was 20 degrees.

In March 1996, a VA examiner entered an assessment of chronic 
pain secondary to shrapnel.  In May 1996, the appellant's 
abdomen was tender in both lower quadrants.  In February 
1997, a VA examiner examined the appellant's scars.  He noted 
that there was an eight-and-one-half-inch scar on the 
abdominal anterior on the right side.  The VA examiner stated 
that there was no keloid formation of the scar, and no 
adhesions.  There was no inflammation or swelling of the 
scar, and no tenderness or pain.  The cosmetic effects were 
minimal, and there was no limited motion in this area.  In 
November 1997, the appellant had 20 degrees of flexion in the 
lumbar spine and 10 degrees of lateral bending.  In March 
1998, the VA examiner noted that the appellant had a scar on 
the lower aspect of the right flank.  He stated that the scar 
was well healed and that there was no surrounding erythema or 
other evidence of infection.  Palpation of the scar revealed 
some scar tissue in the area and some slight defect in the 
muscles.  In a separate March 1998 VA examination, the VA 
examiner reported that the appellant had 90 degrees of 
flexion, 15 degrees of left lateral flexion, and 20 degrees 
of right lateral flexion.

Reviewing 38 C.F.R. § 4.56(d)(4)(ii), objective findings of 
the appellant's residuals of shell fragment wounds of Muscle 
Group XIX, including abdominal scars, are consistent with the 
findings of no more than a moderately severe disability of 
the muscle.  As to muscle loss, only one examiner has noted 
that palpation of the scar revealed some scar tissue and some 
slight defect in the muscles.  The Board finds that the 
medical findings of record are consistent with no more than a 
moderately severe muscle disability and thus no more than 
30 percent disabling.  See 38 C.F.R. Part 4, Diagnostic Code 
5319.

The Board is aware of the right leg problems that the 
appellant had reported at numerous VA examinations and notes 
that service connection was granted for nerve injury to the 
right lower extremity.  

An evaluation in excess of 30 percent is not warranted.  The 
appellant's residuals of shell fragment wounds of Muscle 
Group XIX, including abdominal scars, has not been shown to 
be severe.  No medical professional has described the 
appellant's wound as having a prolonged infection or 
sloughing of small parts.  The scar has not been described as 
ragged, depressed, or adherent.  Muscle damage has been 
described as slight.  The appellant's abdomen has not been 
described as swollen or hardened abnormally.  The Board finds 
that the appellant's residuals of shell fragment wounds of 
Muscle Group XIX, including abdominal scars, is no more than 
30 percent disabling.

The appellant is competent to report his symptoms; however, 
to the extent that he has stated and testified that his 
service-connected residuals of shell fragment wounds of 
Muscle Group XIX, including abdominal scars, is worse than 
the 30 percent evaluation contemplates, the medical findings 
do not support his contentions.  The VA examiners have not 
described a muscle injury that is any more than moderately 
severe.  Even accepting the appellant's statements and 
testimony as true, an evaluation in excess of 30 percent is 
not warranted.  The Board attaches far greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the appellant's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).  

b.  Residuals of shell fragment wound of Muscle Group XX,
with retained foreign bodies

A noncompensable evaluation is warranted for slight injury 
involving Muscle Group XX, which function is the postural 
support of the body including extension and lateral movements 
of the cervical or thoracic region.  38 C.F.R. Part 4, 
Diagnostic Code 5320 (1998).  A 10 percent evaluation is 
warranted for a moderate muscle injury; a 20 percent 
evaluation is warranted for a moderately severe muscle 
injury, and a 40 percent evaluation is warranted for a severe 
muscle injury.  Id.

After having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for residuals of shell fragment wound of 
the upper back, Muscle Group XX, with retained foreign 
bodies.  The evidence substantiates no more than a moderately 
severe muscle injury.  In December 1989, the VA examiner 
noted that the appellant had a scar on the right side of his 
back.  In April 1990, the appellant stated that the shrapnel 
in his back hurt him.  In April 1993, the VA examiner noted 
that the appellant had a four-inch scar on the right upper 
back.  The VA examiner noted that the upper extremities 
exhibited active and equal tendon reflexes bilaterally.  
There was no demonstrable loss of sensation.  The VA examiner 
noted that the musculature of the back was adequate.  Range 
of motion of the thoracolumbar spine revealed 20 degrees of 
extension and 20 degrees of both right and left lateral 
flexion.  The VA examiner noted that there was dysrhythmia on 
motion of the back.

In March 1996, the VA examiner noted that the appellant had 
been injured in his back in service and entered an assessment 
of chronic pain secondary to shrapnel.  In February 1997, the 
VA examiner noted that the appellant had a two-and-one-half-
inch scar below the right scapula.  The VA examiner stated 
that the there was no keloid formation on the scar, and no 
adhesions or hernias.  Additionally, there was no 
inflammation or swelling, and no tenderness or pain.  
Cosmetic effects were minimal, and there was no limited 
motion as to the scar.  In November 1997, the appellant 
complained of back pain.  He had 0 degrees extension of the 
thoracolumbar spine and 10 degrees of lateral bending.  In 
March 1998, extension of the thoracolumbar spine was 
20 degrees and right and left lateral bending were 25 degrees 
and 15 degrees respectively.  In a separate March 1998 VA 
examination, the VA examiner noted that there was some slight 
defect in the muscles of the posterior shoulder related to 
the shrapnel injury and that the appellant had a scar over 
the upper back on the right.  The VA examiner stated that the 
scar was well healed and that there was no surrounding 
erythema or other evidence of infection.  Palpation of the 
scar revealed some scar tissue and some slight defect in the 
muscles.

Reviewing 38 C.F.R. § 4.56(d)(4)(ii), objective findings of 
the appellant's residuals of shell fragment wound of the 
upper back, Muscle Group XX, with retained foreign bodies, 
are consistent with the findings of no more than a moderately 
severe disability of the muscle.  As to muscle loss, only one 
examiner has noted that palpation of the scar revealed some 
scar tissue and some slight defect in the muscles and that 
there was some slight defect in the muscles of the posterior 
shoulder.  Additionally, in April 1993, musculature of the 
appellant's back was reported as adequate.  The Board finds 
that the medical findings of record are consistent with no 
more than a moderately severe muscle disability and thus no 
more than 20 percent disabling.  See 38 C.F.R. Part 4, 
Diagnostic Code 5320.

An evaluation in excess of 20 percent is not warranted.  The 
appellant's residuals of shell fragment wound of the upper 
back, Muscle Group XX, with retained foreign bodies, has not 
been shown to be severe.  No medical professional has 
described the appellant's wound as having a prolonged 
infection or sloughing of small parts.  The scar has not been 
described as ragged, depressed, or adherent.  Musculature of 
the back has been described as adequate, and muscle damage 
around the wound has been described as slight.  The 
appellant's upper back has not been described as swollen or 
hardened abnormally.  The Board finds that the appellant's 
residuals of shell fragment wound of the upper back, Muscle 
Group XX, with retained foreign bodies, is no more than 
20 percent disabling.

The appellant is competent to report his symptoms; however, 
to the extent that he has stated and testified that his 
service-connected residuals of shell fragment wound of the 
upper back, Muscle Group XX, with retained foreign bodies, is 
worse than the 20 percent evaluation contemplates, the 
medical findings do not support his contentions.  Even 
accepting the appellant's statements as true, an evaluation 
in excess of 20 percent is not warranted.  The Board attaches 
far greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the appellant's 
statements and testimony, even if sworn, in support of a 
claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).

c.  General statements

The Board notes that the appellant's representative has 
alleged that the appellant's scars warrant separate 
evaluations and cites to Esteban v. Brown, 6 Vet. App. 259 
(1994), as the appellant has complained that one of the scars 
is tender and painful.  The Board disagrees that a separate 
evaluation is warranted.  The appellant's scars related to 
his gunshot wounds are contemplated in the Diagnostic Codes 
that address muscle injuries.  There, the Diagnostic Codes 
address wounds related to missiles, which contemplates the 
residual scar involved.  A grant of a separate evaluation for 
this veteran's scar that is the result of a muscle injury 
would be pyramiding.  The Board does note that a separate 
compensable evaluation could be granted for a tender and 
painful scar.  However, a tender and painful scar must be 
established on objective demonstration.  The objective facts 
establish that the scars are not tender and painful on 
objective demonstration.  The scars have been described as 
well healed, which tends to establish that the scars healed 
without impairment to include tenderness and pain.  See 
38 C.F.R. § 4.14 (1998); see Esteban, 6 Vet. App. at 260-61.  

Additionally, the appellant's representative has stated that 
38 C.F.R. § 4.7 (1998) is applicable to the appellant's 
increased evaluation claims.  Under that regulation, when 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more closely approximates the criteria 
required for that evaluation.  Id.  For the reasons stated 
above, the Board finds that such situation was not presented 
as to either increased evaluation claim and thus was not 
applicable.

The evidence of record establishes that the appellant was 
wounded.  He honorably served his nation and service 
connection has been granted for these disabilities.  The 
issue before the Board is the evaluation that should be 
assigned.  The Board has had an opportunity to review all the 
evidence of record.  At times, the appellant has appeared in 
a scooter or a wheel chair.  Significant limitation of motion 
and limitation of function have been noted by medical 
professionals.  However, when adequate examinations have been 
performed, the examiners have noted that the test results 
have not been reliable and that there was a lack of effort on 
the part of the appellant.  Clearly, there is a conflict in 
the record between the appellant's statements and some 
examination reports with the results of adequate examination 
reports.  The Board has an obligation to balance the 
evidence.  Although muscle injury evaluations are not based 
on limitation of motion, the Board finds that the conflicts 
in regard to the appellant's impairment are influenced by his 
effort.  The Court has held that DeLuca is applicable only in 
limitation of motion issues.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Regardless, the appellant's functional 
impairment, regardless of the theory of evaluation, is no 
more than that assigned by the current evaluations.  An 
increased evaluation may not be assigned based on what has 
been described as "minimal effort," "poor effort," 
"inconsistent," and "did not put forth maximal effort."  
The Board has balanced the evidence including the appellant's 
statements and finds that the preponderance of the evidence 
is against the claim.  There is no doubt to be resolved.


ORDER

Service connection for diabetes mellitus is denied.  
Increased evaluations for residuals of shell fragment wounds 
of Muscle Group XIX, including abdominal scars, and residuals 
of shell fragment wound of the upper back, Muscle Group XX, 
with retained foreign bodies, are denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

